                                          Case 3:19-cv-08167-CRB Document 12 Filed 06/11/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PETER JOHN ARENDAS, #36554,                          Case No. 19-cv-08167-CRB (PR)
                                   8                     Plaintiff,
                                                                                              ORDER OF DISMISSAL
                                   9              v.

                                  10     CPL. CARDELL, et al.,
                                  11                     Defendant(s).

                                  12          On April 10, 2020, the court denied plaintiff’s application to proceed in forma pauperis
Northern District of California
 United States District Court




                                  13   (IFP) in connection with this pro se prisoner action for damages for alleged unlawful extradition

                                  14   and interference with pending litigation because plaintiff: (1) has had three or more prior prisoner

                                  15   actions dismissed by a federal court on the grounds that they are frivolous, malicious or fail to

                                  16   state a claim upon which relief may be granted, and (2) is not seeking relief from a danger of

                                  17   serious physical injury which was imminent at the time of filing. Apr. 10, 2020 Order (ECF No.

                                  18   8) at 1-2 (applying 28 U.S.C. § 1915(g)). But under the law of the circuit, the court afforded

                                  19   plaintiff 28 days to show cause why § 1915(g) does not bar IFP status for him or pay the requisite

                                  20   $ 400.00 filing fee. The court made clear that failure to show cause or pay the requisite $ 400.00

                                  21   filing fee within the designated time would result in the dismissal of this action without prejudice

                                  22   to bringing it in a new paid complaint. Id. at 2.

                                  23          On April 27, 2020, plaintiff filed a response arguing that the prior prisoner case dismissals

                                  24   of his cited by the court in its April 10, 2020 order should not count as strikes under § 1915(g)

                                  25   because they occurred back in 2010 when he was “unlearned” in the law. ECF No. 10 at 2.

                                  26   Plaintiff adds that the “3 strikes rule is for abusive reasons” and that the three cited prior prisoner

                                  27   actions of his were dismissed only for “failing to state a claim.” Id. Plaintiff’s argument is

                                  28   without merit. The unambiguous language of section 1915(g) makes clear that prior prisoner
                                          Case 3:19-cv-08167-CRB Document 12 Filed 06/11/20 Page 2 of 2




                                   1   actions dismissed for “fail[ure] to state a claim upon which relief may be granted” count as a

                                   2   strike. 28 U.S.C. § 1915(g); see Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005). And

                                   3   plaintiff’s pro se status and/or limited legal skills when he suffered these dismissals in 2010 does

                                   4   not affect whether the dismissals count as a strike under § 1915(g). See Arendas v. Vega, No.

                                   5   2:19-cv-01332-TLN-EFB, 2019 U.S. Dist. LEXIS 219383, at *3 (E.D. Cal. Dec. 20, 2019)

                                   6   (rejecting plaintiff’s same argument as here and explaining that pro se status does not affect

                                   7   analysis to determine whether prior dismissal constitutes a strike under § 1915(g)).

                                   8          Because plaintiff has three or more strikes and does not qualify for the imminent danger

                                   9   exception, § 1915(g) bars him from proceeding IFP in this action. This action therefore is

                                  10   DISMISSED without prejudice to bringing in it a new paid complaint.

                                  11          The clerk is instructed to close the file and terminate all pending motions as moot.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: June 11, 2020

                                  14                                                    ______________________________________
                                                                                        CHARLES R. BREYER
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
